t c memo united_states tax_court joyce eb hastings petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency for p’s taxable_year using the bank_deposits method r reconstructed p’s taxable_income for and determined that p had unreported income from her sole_proprietorship p operated a horse activity in overa number of years p incurred substantial losses in such activity in no year did the activity make a profit p deducted losses sustained in the horse activity r disallowed these deductions on the ground that the horse activity was not engaged in for profit within the meaning of sec_183 i r c held p had unreported taxable_income from her sole_proprietorship held further based on all the facts and circumstances the horse activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 -- - i r c and p is not entitled to deduct the losses therefrom held further allowing for concessions r’ss deficiency determination is upheld held further p is liable for the sec_6651 i r c addition_to_tax for failure timely to file her income_tax return held further p is liable for the sec_6662 i r c accuracy-related_penalty joyce be hastings pro_se michael s hensley for respondent memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year of dollar_figure respondent also determined an addition_to_tax of dollar_figure pursuant to sec_6651 and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after concessions the issues remaining for decision are whether petitioner had unreported income from her sole_proprietorship joyce hastings attorney at law as determined by respondent for the taxable_year whether petitioner's horse activity constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 for the taxable_year - - whether petitioner is liable for the sec_6651 a addition_to_tax for failure timely to file an income_tax return for and whether petitioner is liable for the sec_6662 a accuracy-related_penalty for additional adjustments to petitioner's self-employment taxes and deduction for self-employment taxes are computational in nature and will be resolved by our holdings on the foregoing issues unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact i general background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at trial the parties stipulated that to the extent relevant the facts contained in hastings v commissioner tcmemo_1999_167 may be incorporated by reference in this proceeding where relevant the findings_of_fact in hastings are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in julian california - petitioner did not timely file form_1040 u s individual_income_tax_return for taxable_year petitioner requested an extension of time to file her federal_income_tax return and paid dollar_figure therewith respondent extended the filing_date for petitioner's federal_income_tax return from date until date on date petitioner filed her federal_income_tax return on date the irs began its examination of petitioner's taxable_year il unreported income during petitioner was an attorney practicing as joyce hastings attorney at law during petitioner deposited amounts totaling dollar_figure in her general business account the schedule c profit or loss from business attached to petitioner’s form_1040 reflected gross_receipts of dollar_figure from joyce hastings attorney at law in the notice_of_deficiency respondent determined that petitioner failed to report dollar_figure in gross_receipts from her law practice respondent subsequently conceded that deposits totaling dollar_figure were nontaxable transfers and that deposits totaling dollar_figure were pension and annuity income that petitioner reported on her return respondent’s revised determination is that petitioner had unreported taxable_income of dollar_figure this amount is the result of subtracting petitioner’s reported law practice gross_receipts dollar_figure and the amount conceded by - - respondent dollar_figure from the total of petitioner’s deposits into her general business account dollar_figure tii horse activity petitioner has been involved with horses since she wa sec_5 years old she is familiar with training breeding and showing horses in petitioner began to join saddlebred horse associations and became more involved in horse-related activity from to petitioner belonged to different organizations related to her horse activity petitioner maintained a library of books and video tapes concerning training and breeding of horses and related subjects from to petitioner visited farriers and horse farms to determine ways to generate income from horse activity based on advice she received petitioner decided to purchase and or breed a stud horse to generate revenue petitioner intended to show the stallions and any other horses of the same bloodline as a means of advertisement petitioner concluded that more income could be generated from selling a stallion’s stud services than could be generated from showing horses petitioner did not prepare any profit projections prior to commencing her horse activity in petitioner began her horse activity by hiring a well-qualified horse expert to acquire a horse on petitioner’s behalf the horse so acquired was misty a yearling saddlebred -- - in petitioner purchased rey a registered palomino in petitioner purchased a broodmare jolly berry for dollar_figure another broodmare fairy dust for dollar_figure a third broodmare trigger happy for dollar_figure and a yearling gelding defy for dollar_figure petitioner made efforts to advertise her horses at shows in magazines and within various associations petitioner maintained separate records for each horse the records for each horse contained information regarding pedigree pictures and information about the sire and dam medical history pictures of the horse breeding information medical information insurance information and training records petitioner also maintained numerous horse activity files these files contained information and documents including forms horses for sale health tips boarding and training information equipment information horse-related articles and association membership for the years through petitioner reported income and expenses and claimed losses from her horse activity as follows year income bxpenses losses -q- dollar_figure dollar_figure dollar_figure big_number big_number -q- big_number big_number big_number big_number big_number big_number -o- big_number big_number --o- big_number big_number totals dollar_figure dollar_figure dollar_figure in petitioner received dollar_figure for pasturing horses owned by a third party and dollar_figure from a horse show petitioner did not maintain a separate bank account for her horse activity petitioner marked an h on each check written for a horse expenditure invoices or bills underlying each check expenditure were kept separately for each horse and accumulated and maintained on a monthly basis petitioner maintains a trailer on the julian california property that serves as her residence when she is tending the horses there opinion i unreported income the income of a sole_proprietorship must be included in calculating the income and tax_liabilities of the individual owning the business sec_61 the net_profit_or_loss of such a business is generally computed on schedule c profit or loss from business taxpayers are required to maintain records sufficient to establish the existence and amount of all items reported on the tax_return including both income and deductions therefrom sec_6001 sec_1_6001-1 income_tax regs in the absence of books_and_records adequate to determine a taxpayer's proper tax - - liability the commissioner is authorized to reconstruct income by any reasonable method which will clearly reflect income sec_446 360_us_446 116_f3d_1309 9th cir 92_tc_661 as a general_rule in court proceedings arising in connection with examinations commenced before date the commissioner's deficiency determination is presumed correct and the taxpayer bears the burden_of_proof in such cases sec_7491 a omnibus consolidated and emergency supplemental appropriations act of publaw_105_277 sec_112 stat rule a as previously stated the examination in this case began on date the court_of_appeals for the ninth circuit to which appeal in the instant case would normally lie has indicated that before the presumption of correctness will attach in an unreported income case the determination must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to income-generating activity or to the receipt of funds palmer v irs supra pincite 774_f2d_932 9th cir see also petzoldt v commissioner supra pincite here the record clearly links petitioner to an income-generating activity during petitioner was an --- - attorney with an active law practice on the schedule c attached to petitioner’s form_1040 petitioner reported gross_receipts of dollar_figure from her law practice petitioner's law practice is an income-generating activity additionally the record clearly links petitioner to the receipt of funds petitioner deposited amounts totaling dollar_figure in her general business account during petitioner does not dispute receiving these funds accordingly respondent’s reconstruction of petitioner’s income to the extent it reveals unreported income is supported by the requisite factual predicate for placing the burden to show otherwise upon petitioner respondent reconstructed petitioner's income using the bank_deposits method the use of the bank_deposits method for computing unreported income has long been sanctioned by the courts 102_tc_632 dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir underlying this method is the principle that bank_deposits constitute prima facie evidence of income clayton v commissioner supra pincite dileo v commissioner supra pincite 87_tc_74 a bank_deposits analysis must generally encompass a totaling of bank_deposits an elimination from such total of any amounts derived from duplicative transfers or nontaxable sources of which the commissioner has knowledge and a further reduction of the -- - adjusted total by any deductible or offsetting expenditures of which the commissioner is aware clayton v commissioner supra pincite dilleo v commissioner supra pincite using this method respondent initially determined that petitioner failed to report dollar_figure in gross_receipts from her law practice after concessions respondent’s revised determination is that petitioner failed to report dollar_figure in gross_receipts from her law practice as previously indicated the burden rests on petitioner to show error in respondent's determination petitioner does not challenge respondent’s approach or methodology in reconstructing her income by means of the bank_deposits method petitioner does not dispute that she received additional funds in the amounts determined by respondent rather petitioner contends that funds underlying the disputed deposits totaling dollar_figure were from a nontaxable source petitioner claims that she received money throughout as loans transfers and or inheritance from her mother petitioner claims that she recorded deposits made into her general business account in a handwritten deposit ledger petitioner claims that she recorded the date of the deposit the deposit number the source of the funds deposited and the amount of the deposit in said deposit ledger at or near the time she made each deposit petitioner testified that deposits to her general business account consisted solely of money received as fees from her law practice and money received from her mother petitioner also testified that when she deposited money that she received from her mother she recorded the source of funds as a loan from me or a loan from my mother on brief petitioner explained that she used the term_loan in her deposit ledger to describe money that did not originate as earnings but rather belonged to her mother petitioner provided copies of canceled checks for amounts totaling dollar_figure these checks show that petitioner deposited into her general business account amounts totaling dollar_figure drawn from her mother’s account based on these canceled checks respondent conceded that an amount totaling dollar_figure constituted nontaxable transfers into petitioner’s account other than canceled checks for the amount conceded by respondent petitioner offered no credible_evidence of loans transfers or inheritance from her mother we do not accept petitioner's self-serving testimony and handwritten ledger with respect to additional loans transfers or inheritance without corroborative evidence petitioner failed to overcome the presumption of correctness of respondent's determination of unreported taxable_income allowing for concessions made by respondent we uphold respondent's determination of unreported taxable_income il horse activity a statutory framework sec_183 provides the following general_rule in the case of an activity engaged in by an individual if such activity 1s not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section sec_183 then goes on to prescribe that if an activity is not engaged in for profit a taxpayer may take those deductions which would be allowable without regard to profit_motive furthermore if an activity is not engaged in for profit sec_183 permits the taxpayer to claim those deductions which would be allowable if such activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph in other words because deductions for expenses related to an activity_not_engaged_in_for_profit are generally limited to the amount of gross_income from such activity the practical effect of sec_183 is to preclude a taxpayer from deducting losses_incurred in such activity an activity_not_engaged_in_for_profit is defined in sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 trade_or_business_expenses or under paragraph or of sec_212 expenses_incurred in the production_of_income see also sec_1_183-2 income_tax regs deductions are allowable under these sections only if a taxpayer’s primary purpose and intention in engaging in the activity is to make a profit 72_tc_411 affd without published opinion 647_f2d_170 9th cir the taxpayer’s expectation of a profit need not be reasonable but the taxpayer must possess an actual and honest objective of making a profit ’ 94_tc_41 quoting 78_tc_642 affd without opinion 702_f2d_1205 d c cir conversely no deductions are allowable under sec_162 or sec_212 for activities which are carried on primarily as a sport hobby or for recreation sec_1_183-2 income_tax regs the taxpayer bears the burden of establishing the requisite profit objective rule a keanini v commissioner supra pincite golanty v commissioner supra pincite whether the requisite profit objective exists is determined by considering all the surrounding facts and circumstances keanini v commissioner supra pincite sec_1_183-2 income_tax regs greater weight is accorded to objective facts and circumstances than to the taxpayer’s mere statement of intent sec_1_183-2 income_tax regs a nonexclusive list of factors set forth in sec_1 b income_tax regs guides sec_183 analysis by indicating relevant facts and circumstances for consideration manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation b application of the statutory framework manner in which the taxpayer carries on the activity petitioner claims to have drafted a business plan in as evidence of this business plan petitioner submitted a business plan from a later year with the date handwritten on the cover sheet petitioner testified that she deleted portions of the submitted plan identifying two horses that did not exist in she testified that the submitted plan from the beginning up to the identification of the horses was exactly what was written in upon evaluation of the submitted plan it is clear that petitioner’s testimony that the same language -- - present in the submitted plan was also present in is false even the beginning sections of the submitted business plan contain language that could not have been present in for example on page three in a section entitled summary of saddlebred industry the submitted business plan references the lineage of petitioner’s horse princess princess was not born until the court is not convinced that any portion of this submitted business plan was drafted before or during it is therefore doubtful that petitioner had any business plan in other than her claim to have drafted a business plan petitioner does not claim to have made any changes during from the manner in which she maintained books_and_records for the years at issue in hastings v commissioner tcmemo_1999_167 where we held that petitioner’s horse activity was not engaged in for profit petitioner’s attempts to improve profitability through changes in operating methods and techniques can only be termed minimal while attempting to enter into a deal to breed one of her horses with andalusians petitioner pastured andalusians owned by a third party thus producing gross_receipts of dollar_figure compared to petitioner’s reported gross_receipts of only dollar_figure from horse activity for the years to these pasturing receipts were substantial despite this potential for income petitioner declined to continue pasturing horses after the -- - attempted breeding deal did not materialize as planned as in prior years petitioner made no attempt to cut her overhead or losses by ridding herself of unproductive horses or limiting her acquisitions to horses that furthered a profit-making objective rather in petitioner purchased three broodmares and a gelding even though these horses could not produce stud fees based on the above considerations petitioner did not operate her horse activity in a businesslike manner in this factor fails to indicate a profit objective the expertise of the taxpayer or his advisers in considering this factor the focus is upon expertise and preparation with regard to the economic aspects of the particular activity and failure to possess or obtain expertise in this area will not be excused by study of other aspects of the activity or by general business acumen see eg golanty v commissioner t c pincite petitioner is bereft of the requisite economic expertise although petitioner consulted experts on how to generate income from horse activities before she began her horse activity she does not claim to have consulted with any economic or financial experts during her operations even when faced with mounting losses this factor does not indicate a profit objective the time and effort expended by the taxpayer in carrying on the activity respondent argues that petitioner could not have devoted enough time and effort to the horse activity to make it profitable in as support for this claim respondent relies on the facts that petitioner maintained her law practice in huntington beach california during the entire taxable_year and that the driving distance from petitioner’s home in huntington beach california to the location of her horse activity in julian california is approximately miles from these facts respondent argues that petitioner would only have been able to devote any substantial time and effort to her horse activity on an occasional weekend or holiday petitioner claims however to have spent a significant amount of time conducting her horse activity in she claims that until date she spent days per week conducting horse activity in julian california petitioner also claims that starting at the end of date she spent days per week conducting horse activity in julian california petitioner also testified that she purchased a trailer in presumably to serve as her residence while conducting horse activity in julian california petitioner also claims that she began to scale back her law practice during due to her age the health of her mother and the increase in her horse activity petitioner offered no corroborating evidence to -- - support any of these claims the time she claims to have spent conducting her horse activity 1s not inconsistent with the amount of time one might expect from someone conducting a horse activity as a hobby during the process of retirement this factor is neutral in the determination of whether petitioner had a profit objective expectation that assets used in activity may appreciate in value petitioner provided no evidence as to the value of her horses in nor any evidence showing that her horses were expected to appreciate in value petitioner claimed that defy the gelding she purchased in would have been worth approximately dollar_figure if he had hit petitioner introduced no evidence to support this assertion petitioner eventually sold defy for his acquisition price defy did not appreciate in value and petitioner did not recoup any money she spent for his upkeep this factor does not support petitioner’s claim of profit objective the success of the taxpayer in carrying on other similar or dissimilar activities petitioner is an attorney with an active and profitable law practice joyce hastings attorney at law petitioner’s law practice is not similar to her horse activity petitioner’s experiences in law practice simply do not translate meaningfully into her horse activity this factor is neutral as to whether petitioner had the requisite profit objective in conducting her horse activity the taxpayer’s history of income or losses with respect to the activity petitioner’s horse activity did not generate a profit during any of the years from the inception of her horse activity through the year in issue we have previously held that the startup phase of an american saddlebred horse breeding activity i sec_5 to years 72_tc_659 the year in issue falls within this startup phase petitioner reported increasing losses from to during that period was the only year in which petitioner’s losses declined from the previous year this decline was the result of petitioner’s earning pasturing income of dollar_figure and horse show income of dollar_figure without the pasturing income petitioner’s losses would have increased in from the previous year as was the general pattern for petitioner’s horse activity from to petitioner reported losses in excess of dollar_figure in spite of these losses petitioner never considered abandoning the activity petitioner has not demonstrated that future horse activity income will be sufficient to generate an overall profit - - for her horse activity since petitioner’s horse activity was in the startup phase for the year in issue this factor is neutral as to whether petitioner had a profit objective the amount of occasional profits if any which are earned as indicated above petitioner has earned no profits from her horse activity so this factor does not support a profit objective the financial status of the taxpayer petitioner used the losses from the horse activity to reduce her taxable_income by offsetting income from her law practice petitioner claims to have been in the process of reducing the size of her law practice during due to her underreporting of income from the law practice as discussed above it is unclear whether petitioner actually reduced the size of her law practice in petitioner reported income from her law practice that was almost completely offset by losses claimed from the horse activity this factor does not indicate a profit objective elements of personal pleasure or recreation petitioner derived substantial personal pleasure from her horse activity we have no doubt that petitioner worked hard in --- - the horse activity even a hobby however can require considerable work with regard to a profit objective this factor is neutral in summary the circumstances of this case when considered within the framework of the nine factors above indicate that petitioner did not possess the requisite intent to profit from her horse activity petitioner therefore is subject_to the restrictions set forth in sec_183 and improperly deducted losses from her horse activity til sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure timely to file her federal_income_tax return sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file the aggregate not to exceed percent in order to avoid the imposition of the addition_to_tax the taxpayer bears the burden of proving that the failure did not result from willful neglect and that the failure was due to reasonable_cause sec_665l1 a 469_us_241 respondent extended the due_date for petitioner’s federal_income_tax return from april to date petitioner filed her income_tax return on date -- - petitioner has not offered any explanation for her delinquency petitioner has engaged in a lengthy and consistent pattern of failing timely to file income_tax returns see hastings v commissioner tcmemo_1999_167 we therefore hold that petitioner is liable for the sec_6651 addition_to_tax for the taxable_year iv sec_6662 accuracy-related_penalty respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for subsection a of sec_6662 imposes a penalty in an amount equal to percent of the portion of any underpayment_of_tax attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement of tax negligence is any failure to make a reasonable attempt to comply with the provisions of this title and disregard is any careless reckless or intentional disregard sec_6662 an understatement is equal to the excess of the amount of tax required to be shown on the return less the amount of tax_shown_on_the_return sec_6662 d a in the case of an - - individual an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 a an understatement is reduced to the extent attributable to an item for which there existed substantial_authority for the taxpayer’s treatment thereof or with respect to which relevant facts were adequately disclosed in the return or ina statement attached thereto and there existed a reasonable basis for the taxpayer’s treatment of the item sec_6662 b the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion sec_6664 116_tc_63 in general the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the crucial factor is the extent of the taxpayer's effort to assess the proper tax_liability id petitioner bears the burden of proving that respondent's determination is erroneous rule a jelle v commissioner supra pincite -- - petitioner has offered no explanation or argument on this issue petitioner has engaged in a lengthy and consistent pattern of underreporting income and of claiming deductions for losses sustained in an activity_not_engaged_in_for_profit see hastings v commissioner supra we therefore hold that petitioner is liable for the sec_6662 accuracy-related_penalty for the taxable_year to reflect the foregoing and respondent’s concessions decision will be entered under rule
